department of the treasury internal_revenue_service te_ge eo examinations commerce street m c dal dallas tx tax_exempt_and_government_entities_division number release date date jun person to contact identification_number telephone number in reply refer to last date for filing a petition with the tax_court uil certified mail- return receipt requested dear this is a final adverse determination_letter that your exempt status under sec_501 of the internal_revenue_code irc is revoked recognition of your exemption under lrc sec_50l c is revoked effective june 20xx our adverse determination was made for the following reason s you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes within the meaning of irc section soj c you have not established that no part of your net_earnings inure to the benefit of any private_shareholder_or_individual within the meaning of sec_50j c contributions to your organization are not deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the st day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service t as is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried hut haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or calll-877 -777-4 we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours tvbrgaret von lienen director eo examinations enclosure publication department of the treasury internal_revenue_service tax exempt and government entities exempt_organizations examinations date april7 taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager's name id number manager's contact number response due_date certified mail- return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action- sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years letter rev catalog number 34809f what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely paul a marmolejo acting director eo examinations letter rev catalog number 34809f enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form 886-a rev date name of taxpayer issue explanations of items tax identification_number schedule number or exhibit year period ended 20xx12 should revenue code code be revoked because tax exempt status under sec_501 c of the internal it does not operate exclusively for charitable or educational_purposes and its earnings inure to the private benefit of individuals facts incorporation state the corporation is incorporated in on june 20xx articles of the articles of incorporation also provide that ii filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code with the internal_revenue_service service on august 20xx and listed three main pursuits and objectives a promoting the education and careers of training and awarding of grants in cases of exceptional talent b sponsoringthe c advocate for fur by educating firms in the value of a through through the following activities singular goal is ii it will achieve this goal community- build the local community of through social events lectures seminars and volunteer opportunities mentoring - foster mentoring opportunities between this provides essential networking opportunities for the mentees and reinvigorates the passion of the mentors advocate - engage the management of and encouraging them to invest in their educating them on the value of a the information submitted with the exemption application form_1023 also stated that grants to qualifying individuals with exceptional talent support will be from contributions from the from other exempt_organizations will provide the sources of financial form 886-a catalog number 20810w page_1_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx12 expected annual revenues for its first three years of operation in the amounts of dollar_figurex xxx dollar_figurex xxx and dollar_figurexx xxx respectively the service issued letter to sec_501 c of the code of june 20xx this ruling also determined charity classification under sec_170 of the code on august 20xx with an effective date for exemption under met the public filed the form 990-n e-postcard for its first annual filing for the tax_year ended december 20xx this is an information-only reporting that shows the current address for the organization and confirms its gross_receipts are under dollar_figurexx xxx the form 990-n filed also provides the organization's website as was selected for an audit for the tax_year ended december 20xx the information requested for review during this audit was a a detailed description of the activities conducting during the year under audit b a statement of revenues expenses assets and liabilities for the year under audit and c copies of board_of director's meeting minutes during the year under audit this information was provided via fax on november 20xx the purposes and activities for the first year of operation were to community events the following provides a listing of its activities during the first year through social and o held monthly board_of director meetings to strategize plan and organize events that built and supported the o held meetings and presentations for its members that covered topics such as o participated in a community event that was put on put on a workshop for these middle school participants at this event o held social gatherings for the members and promoted collaboration on at the local schools o created a cost barrier to number of of funds to be used to pay for promotes the completion this lessens the and increases the with regard to the dollar_figurexxx comes with or for any associated expense such as recipient may need within a fund further described that the recipients' other than the recipient must take one of the required period the money can be used for the dollar_figurexxx a or whatever the with the information submitted on november 20xx the number of who had received to stated it had awarded website viewed on march 20xx showed was xx received gross revenue of dollar_figurex xxx from during the tax_year ending december 20xx it expensed a total of dollar_figurexxx xx of these funds conducting its activities of the dollar_figurexxx xx spent dollar_figurexxx was distributed to dollar_figurexxx each form 886-a catalog number 20810w page_2_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx12 law internal_revenue_code code sec_501 c provides in part exemption from federal_income_tax for organizations that are organized and operated exclusively for religious charitable scientific literary or educational_purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual federal tax regulations regulations sec_1 c -1 a provides that in order to be exempt as an organization described in sec_501 c of the code the organization must be both organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational or operational_test it is not exempt regulations sec_1 c -1 c provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes regulation sec_1 c -1 c further specifies that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals regulations sec_1 a -1 c defines private_shareholder_or_individual within this sec_501 as persons having a personal and private interest in the activities of the organization regulations sec_1 c -1 d ii provides that that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus an organization must establish that it is not operated for the benefit of designated individuals or the persons who created it regulations sec_1 c -1 d i defines education as a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_117 of the code provides in pertinent part that gross_income does not include any amount received as a qualified_scholarship sec_117 of the code defines a qualified_scholarship as any amount received by an individual as a scholarship that by the conditions of the scholarship such amount is used for qualified_tuition_and_related_expenses regulation sec_1_117-3 and d provides that a scholarship is an amount_paid to or for the benefit of a student whether an undergraduate or a graduate to help him or her pursue studies it includes the value of room board laundry and other similar services furnished to a student as well as tuition matriculation costs and other fees incurred in pursuit of studies form 886-a catalog number 20810w page_3_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx12 regulation sec_1 -6 c defines qualified_tuition_and_related_expenses as tuition and fees required for the enrollment or attendance of a student at an educational_organization described in sec_170 a ii of the code as well as fees books supplies and equipment required for courses of instruction at such educational_organization regulation sec_1 -6 c defines an educational_organization in conjunction with the reference to sec_170 b a ii of the code as one that has as its primary function the presentation of formal instruction and that normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of students in attendance at the place where its educational activities are carried on revrul_66_103 c b holds that an organization whose primary activity is to provide awards and grants including scholarship and fellowship grants to needy individuals who would otherwise not be able to pursue their studies for lack of funds qualifies for exemption under sec_501 c of the code the organization is primarily engaged in a charitable activity of providing relief of the poor revrul_69_257 c b holds that an organ-ization providing scholarships selected from a broad class of applicants on the basis of scholastic standing qualifies for exemption under sec_501 c of the code the organization is primarily engaged in the charitable activity of advancing education revrul_71_504 c b ruled that a medical society currently exempt under sec_501 of the code may not be reclassified as an educational or charitable_organization under sec_501 c of the code the ruling listed all of the activities of the society and identified those that made up a substantial portion of the society's total activities while some of the society's activities were charitable and or educational a substantial part of their activities were directed primarily at the promotion of the medical profession and thus furthered the common business purposes of its members activities that are not considered educational or charitable therefore the society may not be reclassified since it had substantial non-charitable and non-educational purposes and activities in 326_us_279 the court held that the presence of a single non-exempt purpose if substantial in nature will preclude exemption regardless of the number or importance of truly educational or charitable purposes government's position tax exempt status under sec_501 c of the code should be revoked as of the effective date their exemption was granted june 20xx exclusively educational charitable scientific literary or religious within the meaning of sec_501 c of the code while some aspects of its activities would be considered educational in its presentations for members and educational workshops for youth a substantial number of its activities include social gatherings and events aimed at building and supporting the the purposes for its events are meant to enhance accomplish its goals of promoting the has not engaged in activities that are these latter activities serve to organization's and and and and form 886-a catalog number 20810w page__ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx12 is similar to the organization in revrul_71_504 because a substantial portion of its activities are directed primarily at the promotion of common business_purpose of its members while some of the activities of the organization in the ruling were charitable or educational the presence of non-charitable and non-educational purposes prevented the exemption reclassification to sec_501 c of the code similarly conducts activities that have some aspects of being educational however a substantial portion of its activities are social and collaborative gatherings aimed at developing good will or fellowship among its members these activities help these activities are not considered charitable or educational as defined by the code and regulations and thus furthers the situation is also similar to the decision described in the better business bureau of washington d c inc v united_states this ruling held that the presence of a single non-charitable or non-educational purpose if substantial in nature would preclude exemption under sec_501 c of the code regardless of the number or importance of truly charitable or educational_purposes conducted an educational workshop for young students and held a presentation for members on design these would meet the definitions for educational activities per the regulations however also conducted activities that are not considered charitable or educational including its and to accomplish its main focus and goal these activities make up a large portion of its activities and they are meant within the meaning of sec_170 a ii of the code additionally to of the with regard to the are not considered regular does not require nor regulate that the under sec_117 of the code and related regulations therefore organization described in revrul_69_257 neither does upon any described in revrul_66_103 consequently the for educational or charitable purposes since the educational_purposes the be used thus require or base the is not similar to the organization are not considered do not further charitable or only serve the private interests of the recipients these attending identified is not similar to the are not sec_501 c of the code restricts the use of organizational funds for the private benefit of individuals the private benefit restriction applies to benefits provided to any individual whether or not the individual is in a position to control or influence the organization the private benefit restriction operates against all parties who receive a benefit not accorded the public as a whole a private benefit will not jeopardize tax exempt status if it is incidental to the accomplishment of exempt purposes however an activity that primarily serves private interests will jeopardize exempt status if it is carried on to a degree that is more than an insubstantial part of the organization's activities distributed dollar_figurexxx of its total dollar_figurexxx expenses for the to during the first year of operation interns as part of the information submitted in november 20xx for its examination distributed funds for who are required to further charitable or educational_purposes and the benefit as a whole therefore with the majority of its funds distributed for the lottery to a total of these as discussed above the website shows it has distributed serve only the private interests of the stated it had do not do not serve a public is not form 886-a catalog number 20810w page_5_ publish no irs gov department of the treasury-internal revenue service - - - - - - - - - - - form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx12 operated exclusively for exempt purposes and its funds inure to the benefit of private individuals for these reasons exemption under sec_501 c should be revoked taxpayer's position position is not known at this time this is the first report issued to conclusion does not meet the requirements to be exempt under code sec_501 because it has not operated exclusively for charitable or educational_purposes since its formation moreover funds inure to the benefit of private individuals and do not further public purposes consequently tax exempt status under code sec_501 c should be revoked effective june 20xx the effective date exemption was originally granted form 886-a catalog number 20810w page_6_ publish no irs gov department of the treasury-internal revenue service
